Citation Nr: 1416300	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to October 1968, with service in the Republic of Vietnam from October 1967 to October 1968.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO. 

In June 2011, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In August 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record. 

In November 2012, the Board remanded the matter for additional development.  

The Board notes that, in November 2012, the issue of service connection for skin cancers, to include as due to herbicide exposure, was also on appeal.  This claim was subsequently granted in a rating decision of June 2013.  

As such, it is no longer in appellate status and will not be addressed further.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In August 2013, the Board sought a VHA medical opinion.  That opinion has been obtained and associated with the claims file. 

The Board notes that, although additional medical evidence was associated with Virtual VA after the last Supplemental Statement of the Case (SSOC), in June 2013 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  Moreover, the evidence is not relevant to the disposition of the appeal.

The Board has considered documentation included in Virtual VA and VBMS.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 

2.  Bladder cancer is not included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure set forth in 38 C.F.R. §3.309(e).

3.  The Veteran is not shown to have manifested complaints or findings referable to a malignant tumor of the bladder during service or for many years thereafter.  

4.  The currently demonstrated bladder cancer is not shown to be due to the presumed exposure to herbicides or another event or incident of the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by bladder cancer is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A letter from the RO dated in October 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issues addressed hereinbelow.  

The Veteran's service treatment records, and post service treatment records have been obtained.  Medical opinions have been obtained.  

An April 2013 Formal Finding of the RO indicates that 1968 to 1969 VA treatment records from the Tampa VA Medical Center are unavailable, and that further attempts to obtain the missing records would be futile.  

The Board is further satisfied that the RO has substantially complied with its November 2012 remand directives, as the RO afforded the Veteran the opportunity to identify further evidence, and made attempts to obtain the 1968 to 1969 Tampa VA treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The current records, including a November 2013 VHA opinion, serve to document that in October 2005, the Veteran was diagnosed with bladder cancer.  The cancer was treated, and it appears there has not been recurrence.  See id.

As for the in-service incurrence of the condition, the Board notes that although the Veteran is a combat Veteran, as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The service treatment records show that in April 1974, the Veteran had urethral discharge and burning on urination.  He was diagnosed with a gonococcus infection of the urethra.  

A November 1975 service treatment record also documented findings of urethral discharge.  The Veteran was referred to Bethesda Hospital for treatment.  He was treated with penicillin.

The Veteran asserts that his bladder cancer is related to his in-service exposure to Agent Orange during service in the Republic of Vietnam.  See, e.g., correspondence dated from October 2007 and June 2008, December 2008 Notice of Disagreement, and DRO Hearing Testimony, pp. 3-4.

VA has conceded the Veteran served in the Republic of Vietnam during the Vietnam Era and it is presumed that he was exposed to herbicide agents.  See, e.g. October 2008 Rating Decision.  

However, bladder cancer is not among the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, this presumptive regulation is unavailing in the Veteran's case.  

This does not prevent the Veteran from establishing a nexus linking current bladder cancer to an event of incident his period of active service.  This is discussed hereinbelow.

In September 2008, a VA examiner assessing the Veteran's diabetes mellitus noted that his bladder cancer was not due to diabetes mellitus.

In January 2010, a Special Registry Agent Orange examination was conducted.  No findings regarding the bladder cancer were rendered.  

In November 2013, a VHA medical opinion was obtained.  The examiner reviewed the Veteran's claims files, and noted his presumed exposure to herbicides during Vietnam service.  The examiner described the medical course of the diagnosis, treatment, and post-treatment of the Veteran's bladder cancer.

The examiner noted that bladder cancer was strongly associated with tobacco use.  The majority of contemporary patients with bladder cancer were former or current smokers.  The latency period between exposure and the development of tumors might be as long as 40-50 years.  It was thought that metabolites from the tobacco products were filtered into the urine where they might contact the bladder mucosa for prolonged periods of time before the patient evacuates the bladder during voiding.  

The examiner noted that the Veteran was a 3 pack per day smoker for 30 years, and continued to smoke cigars daily until his October 2005 diagnosis.  The examiner opined that it was very unlikely that Agent Orange contributed significant risk toward the Veteran's bladder cancer, citing the fact that there was little known association between bladder cancer and Agent Orange exposure.  

The examiner opined that his tobacco use was more likely a cause of the bladder cancer, noting that the Veteran was fortunate in that only one tumor developed and that he would need lifelong surveillance in this regard.

There is no medical evidence that is contrary to the VHA medical opinion.  The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The examiner based his opinion on an examination of the claims file and reference to past and current diagnostic reports.  He accepted and discussed the Veteran's reported history and symptoms, and the in-service herbicide exposure, in rendering his opinion.  In the absence of any competent evidence to the contrary, the Board finds the preponderance of the evidence is against the claim.

For these reasons, the Board finds that the bladder cancer is not due to disease or injury that was incurred in or aggravated by active service. 

The Board further notes that, chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the Veteran's bladder cancer was diagnosed in 2005, nearly 40 years  after his discharge from service.  Accordingly, such presumptive service connection is not warranted here.

To the extent the Veteran argues a continuity of symptomatology between the present condition and in-service injury or disease, bladder cancer was not noted during service.  

Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The only other evidence of record supporting the Veteran's claim are his lay assertions of a nexus.  

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, an opinion as to an etiological relationship between bladder cancer and herbicide exposure is generally one that extends beyond an immediately observable cause-and-effect relationship that a lay witness is capable of identifying.  Compare, e.g. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The November 2013 VHA physician was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiner in providing the requested medical opinion used his expertise in reviewing the facts of this case and determining that the current bladder cancer was not related to service.  As such, the Board finds the opinion of the November 2013 examiner to be more probative.  

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bladder cancer is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


